Per Curiam:

The findings of fact are very complete. They cover all the material issues and all the disputed matters upon which the determination of those issues depends.. Each finding is well sustained by evidence, although in some instances strong opposing evidence appears. The inferences to be drawn from the facts proved were of course for the.jury. The verdict and judgment necessarily follow from the facts found.
Under the circumstances just stated the instructions to the jury are not very material, since this court can apply the law to the facts found. However, the instructions properly interpreted the contract and were correct in all other respects which might by any possibility have influenced the findings.
*387The testimony objected to as .hearsay and as self-serving was properly received. The plaintiff could not personally handle or follow with his eyes each sheet of iron from the time it was shipped to him until - it went into the well. The testimony of the plaintiff showing a standard for workman-like construction of a well was clearly proper, and if Pickering’s statement that the defendants saw twelve-inch pipe go into the well were not material, as the defendants claim, it was harmless.
The two sides of this controversy were clearly and fully presented at the trial. It is preeminently a fact case and no sufficient reason for disturbing the findings of fact appears. Therefore the judgment of the district court is affirmed.